                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    EASTERN DIVISION

DARREN L. REAGAN                                                                     PLAINTIFF
Reg. #37109-177

v.                             Case No. 4:19-cv-00152-KGB-JJV

ARTURO RENDON, Counselor
FCC Forrest City; et al.,                                                        DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 4). No objections to the Proposed Findings and

Recommendations have been filed, and the time for filing objections has passed. After review,

this Court adopts the Proposed Findings and Recommendations in their entirety as this Court’s

findings in all respects. Accordingly, the Court dismisses without prejudice the following claims

by plaintiff Darren Reagan: (1) the official-capacity claims; (2) the personal property claims; (3)

the failure to follow policy claims; (4) the negligence and respondeat superior claims; (5) the

access to the courts claims; (6) and the claims against defendants Bouleware, Rosales, Maruka,

Hawkins, Houston, Tansy, Vance, Stokes, Roberts, Smith, Kimbel, Benson, Blair, White, Carter,

Caraway, Cohen, Sickler, Cole, Hendrix, Jones, Minor, Melton, and Cross. The Court certifies

that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis appeal from this Order would not

be taken in good faith.

       So ordered this 30th day of May 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
